Title: To John Adams from Mercy Otis Warren, 10 March 1776
From: Warren, Mercy Otis
To: Adams, John


     
      Dear sir
      Plimouth March 10 1776
     
     As your time is so Much Devoted to the Service of the publick that you have Little Leasure for Letters of friendship or Amusement And Conscious of Incapacity to write anything that would be of the smallest utility to the Common Weal, I have been for sometime Ballancing in my Mind Whether I should again Interrupt your Important Moments, but on Reperusing yours of January 8th I find a query unanswered. And though the asking my opinion in So Momentous a question as the Form of Government to be prefered by a people who have an opportunity to shake off the fetters both of Monarchie and Aristocratic Tyrany, Might be Designed to Ridicule the sex for paying any Attention to political Matters, yet I shall Venture to Give you a serious Reply.
     And Notwithstanding the Love of Dress, Dancing, Equipage, Finery and Folly, Notwithstanding the Fondness for Fasshion, predominates So strongly in the Female Mind, I hope Never to see an American Monarchy, However Fashionable in Europe, or However it Might Coincide with the taste for Elegance And pleasure in the one sex, or Co opperate with the Interest, or passions of the Other.
     I have Long been an Admirer of A Republican form of Goverment, And was Convinced Even before I saw the Advantages Deliniated in so Clear and Concise A Manner by your Masterly pen, that if Established upon the Genuine principles of Equal Liberty, it was A Form productive of Many Excellent qualities, and Heroic Virtues in Human Nature, which often Lie Dormant for want of opportunity for Exertions, And the Heavenly Spark is smothered in the Corruption of Courts, or its Lustre obscurr’d in the Pompous Glare of Regal pageantry. It is an Observation of the Celebrated Bourge, "that Almost all political Establishments are the Creatures of Chance Rather than of Wisdom, and that There are few Instances of A people Forming for themselves a Constitution from the Foundation, that the Common Course has been to Blend with the New system of politics the Errors and Deficiencies that had Cript into the old." Therefore there is Scarcly any Example of Such a phenomenon as a perfect Common Wealth. But we will hope the present period will Leave one to posterity, and that the American Republic will Come as Near the standard of perfection as the state of Humanity will Admit, and that Listning to the Dictates of Common sense the Amphyctionic Body will not be Obliged to yeald to the Violence of party or to the Blindness of private, or provincial prejudices, and Leave the Work half Finished. Shall the Fabrick which they now have the power of Compleating with a Facility which may never again take place be Left tottering under Its own Weight, to be showered up and Cemented with the Blood of Succeding Generations.
     But However we may Indulge the pleasing Reverie And Look Forward with Delight, on the well Compacted Goverment, and Happy Establishment of the Civil police of the unite’d Colonies, yet with you sir I have my fears, that American Virtue has not yet Reach’d that sublime pitch which is Necessary to Bafle the arts of the Designing, and to Counteract the Weakness of the timid, as well as to Resist the pecuniary temtations And Ambitious Wishes which will arise in the Breasts of More Noble minded and Exalted Individuals, if not Carefully Gaurded.
     But we shall soon have A test. And iff the union of the Colonies, and A Steady Opposition to the Disgraceful Idea of Foreign shackles still subsists, after Negotiating with Men picked for the purpose of Flattering, Terefying and Cajoleing the Colonists into Compliances which Their principles, Their Interest Their Honour, and Even Their strength forbids, I shall have hopes that America has more than one politician who has Abilities to Make the Characters of His people, to Extinguish the Vices and Follies He finds, and to Create the Virtues He sees wanting.
     Many among us are Ready to Flatter themselves that an Accomodation with Britain is Easey and that we shall soon see the Return of Halcyon Days.
     But I believe sir, you have Little Expectation that, the Commissioners from A Haughty, Venal and Luxurious Court Acting in the Name of A Despotic prince will submit to such Humiliating Terms as the safety, the Happiness, and the justice of America Demands.
     I Agree to the Bargain you propose and I think sir you Cannot Retract, when A Lady has accepted your Conditions.
     But I Must Ingeniously tell you, the pleasure you may Expect to Reap, will be very Inadequate, to the Advantage I promiss myself by the Compliance.
     I Expect to be made Acquainted with the Genius, the taste, and Manners, not only of the Most Distinguished Characters in America, but of the Nobility of Britain. And perhaps before the Conflict is Ended, with some of those Dignifyed personages who have held the Regalia of Crowns And Scepters, and in the zenith of power are the Dancing puppets of other European Courts. While the sphere of Female Life is too Narrow to afford any Entertainment to the Wise and Learned, who are Called to Exhibit some of the most Capital scenes in the Drama. And who dare to tread the Theatre, when not only A World! are the Spectators, but the Stage so Conspicuous and the part so Interesting that all posterity will scrutinize their steps, and Future ages Censure or Applaud according to the Imbecility, the Vigour, or Magnanimity that Marks the Conduct of the philadelphian actors.
     The subject I have touched is so Difusive that I have been Im­perceptably Lead to Detain you Longer than I designed, and after uttering Every wish for the Happiness of you and yours, that Friendship Can dictate, I will only add I should be Gratifyed with a Line if it was only an assurance of pardon for the Fredom and Length of this from
     
      Marcia
     
    